DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is KR 10-0792855 (Cited IDS Reference).  KR 10-0792855 teaches a hydraulic circuit cut-off control device for heavy construction equipment.  The front work device is operated, and a steering priority valve is provided on the steering line connecting the steering pump and the steering device to be transmitted through the steering signal line.  By switching the steering priority valve in accordance with the presence or absence of the steering signal pressure to be supplied, all the hydraulic oil of the steering pump to the steering pump or through the confluence line to the main pressure oil line joining.  The hydraulic oil of the pilot pump is supplied or blocked to the parking brake along the brake line to unpark or park, and the pilot line branched from the brake line to the front manipulator.  The pilot cut-off means for selectively blocking the hydraulic oil supplied to the front control device and steering cut-off means for blocking the hydraulic oil of the steering pump supplied to the steering device the pilot cutoff means and the steering cutoff means are operated in conjunction with the parking release signal.

In regards to claim 1, KR 10-0792855 taken either individually or in combination with other prior art fails to teach or render obvious a safety apparatus of a construction machine, a pilot cutoff switch for outputting an operation signal of the driver to select whether or not a work apparatus provided at the construction machine is available for being driven; and a vehicle controller receiving the operation signals input thereto from the parking switch, the FNR switch, and the pilot cutoff switch, and controlling a start-up of an engine according to the operation signals input thereto, wherein the vehicle controller allows the engine to be started when the key switch is operated to apply the power to the construction machine, the parking switch is operated to be on so that the parking brake is in a parking state, the FNR switch is operated so that the neutral is selected, and an off operation of the pilot cutoff switch to stop driving of the work apparatus is identified.
In regards to claim 8, KR 10-0792855 taken either individually or in combination with other prior art fails to teach or render obvious a method of controlling start-up of a safety apparatus of a construction machine that comprises receiving operation signals of the parking switch, the FNR switch, and the pilot cutoff switch; determining whether operation states of the parking switch, the FNR switch, and the pilot cutoff switch satisfy predetermined conditions; and controlling the construction machine to be available for the start-up when the predetermined conditions are satisfied, wherein the predetermined conditions are that the parking switch is operated to be on so that a parking brake is operated, the FNR switch is operated to select a neutral so that a traveling direction of the construction machine is in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/TYLER J LEE/Primary Examiner, Art Unit 3663